By the Court.
The decree pronounced by the court below was made on just principles, and the same must be affirmed, with costs. But, inasmuch as the appeal from the decree has suspended the conveyance, and the acting of the commissioners appointed by the court to ascertain the rents and profits, etc., the cause is remanded to the court from whence it came, that the said court may make such orders therein as may be necessary to a final determination of the cause, which is ordered to be certified to the ááid court. Cóóts, etc.